Citation Nr: 1402440	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  13-02 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Friend



ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active duty service from March 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran testified at a June 2013 Travel Board hearing before the undersigned at the Hartford, Connecticut, RO.  The transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his June 2013 Travel Board Hearing, the Veteran stated that he had been diagnosed with both malignant melanoma and depression.  He stated that his melanoma was the result of sun exposure during his service in Vietnam.  The Veteran has not received a VA examination or opinion addressing a skin condition, including his malignant melanoma or any residuals thereof.  The Veteran was previously afforded a VA examination with regard to the issue of PTSD in October 2011.  The examiner did not provide an etiological opinion regarding any psychiatric disorder because he determined that the Veteran did not have an Axis I diagnosis of a psychiatric disorder.  The record indicated that the Veteran had been diagnosed with and treated for both depression and PTSD.  An examination to determine whether the Veteran has a skin disorder or a psychiatric disorder that is related to his active duty service is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA or private treatment records identified by the Veteran.

2.  After all attempts have been made to obtain the above requested records, schedule the Veteran for an appropriate VA examination.  The purpose of the examination is to determine the etiology of any diagnosed psychiatric disorder, in particular, whether any psychiatric disorder is the result of his active duty service.

The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b.  The physician must review all medical evidence associated with the claims file.  In particular, the Board draws the physician's attention to the statements in the hearing transcript regarding the Veteran's contentions that he has had severe depression since his active duty service.

c.  All indicated tests and studies must be performed.

d.  The examiner must take a complete history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e.  The examiner must provide an opinion as to whether the Veteran has any psychiatric disorders that are related to his active duty service.

f.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

Stated alternatively, if the examiner is unable to express an opinion about the source of the Veteran's psychiatric disorder without speculation, he or she must state detailed reasons for this inability.  The law mandates that VA may only use competent medical evidence in these determinations, and not its own non-medically trained experience.

3.  After all attempts have been made to obtain the above requested records, schedule the Veteran for an appropriate VA examination.  The purpose of the examination is to determine the etiology of any diagnosed skin condition or residuals, in particular, whether the Veteran's skin condition is the result of his active duty service.

The following considerations must govern the examination:

a.  The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b.  The physician must review all medical evidence associated with the claims file.  In particular, the Board draws the physician's attention to the statements in the hearing transcript regarding Veteran's contentions that his malignant melanoma was the result of being exposed to the sun during active duty service in Vietnam. 

c.  All indicated tests and studies must be performed.

d.  The examiner must take a complete history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e.  The examiner must provide an opinion as to whether the Veteran has a skin condition that is related to his active duty service.

f.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.
g.  If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

Stated alternatively, if the examiner is unable to express an opinion about the source of any skin condition without speculation, he or she must state detailed reasons for this inability.  The law mandates that VA may only use competent medical evidence in these determinations, and not its own non-medically trained experience.

4.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


